IN THE
TENTH COURT OF APPEALS










 

No. 10-11-00073-CV
 
Jeffrey Scott Lockhart,
                                                                                    Appellant
 v.
 
Dale Patrick McCurley 
d/b/a Midlothian Insurance Agency,
                                                                                    Appellees
 
 
 

From the County Court
at Law
Ellis County, Texas
Trial Court No. 09-C-3400
 

MEMORANDUM  Opinion

 
Appellant Jeffrey Scott Lockhart has filed
a notice that he filed a bankruptcy proceeding on May 31, 2011.  See Tex. R. App. P. 8.1.  Further action in
this appeal has been automatically stayed.  See 11 U.S.C. § 362.
For administrative purposes, this appeal
is suspended and will be treated as closed unless reinstated on a proper
motion.  Tex. R. App. P. 8.2.  It
may be reinstated on motion of any party showing that the stay has been lifted
or modified and specifying what action, if any, is required from this Court
upon reinstatement of the appeal.  Tex.
R. App. P. 8.3.
            The reporting requirement of
Local Rule 17 is suspended.  10th Tex.
App. (Waco) Loc.  R. 17.
            The Clerk of this Court is
directed to transmit a copy of this opinion to the attorneys of record, the
trial court judge, and the trial court clerk.
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
        Justice
Davis, and
        Justice
Scoggins
Dismissed
Opinion
delivered and filed July 6, 2011
[CV06]